2:18-cv-02365-DCN   Date Filed 12/14/18   Entry Number 28-1   Page 1 of 9
2:18-cv-02365-DCN   Date Filed 12/14/18   Entry Number 28-1   Page 2 of 9
2:18-cv-02365-DCN   Date Filed 12/14/18   Entry Number 28-1   Page 3 of 9
2:18-cv-02365-DCN   Date Filed 12/14/18   Entry Number 28-1   Page 4 of 9
2:18-cv-02365-DCN   Date Filed 12/14/18   Entry Number 28-1   Page 5 of 9
2:18-cv-02365-DCN   Date Filed 12/14/18   Entry Number 28-1   Page 6 of 9
2:18-cv-02365-DCN   Date Filed 12/14/18   Entry Number 28-1   Page 7 of 9
2:18-cv-02365-DCN   Date Filed 12/14/18   Entry Number 28-1   Page 8 of 9
2:18-cv-02365-DCN   Date Filed 12/14/18   Entry Number 28-1   Page 9 of 9
